



Exhibit 10.5




RBC Capital Markets, LLC
Brookfield Place
200 Vesey Street,
New York, NY 10281
Telephone: (212) 858-7000



February 27, 2018
To:
Sempra Energy
 
488 8th Avenue
 
San Diego, CA 92101
 
Attention: General Counsel
 
 
Re:
Amendment to Registered Forward Transaction Confirmation



This letter agreement (this “Amendment”) amends the terms and conditions of the
transaction (the “Transaction”) evidenced by the Confirmation by and between
Royal Bank of Canada (“Dealer”) and Sempra Energy (“Counterparty”), dated as of
January 4, 2018 (the “Confirmation”).
1.     Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Confirmation.


2.     Amendment. The Confirmation shall be amended by:


Replacing the definition of “Settlement Notice Date” in Schedule I to the
Confirmation in its entirety with the following:


“(i) 8:00 p.m. New York City time, two (2) Scheduled Trading Days prior to the
related Settlement Date, which may be the Maturity Date, if Physical Settlement
applies, or (ii) 45 Scheduled Trading Days prior to the related Settlement Date,
which may be the Maturity Date, if Cash Settlement or Net Share Settlement
applies.”


3.     Representations. Each of the representations and warranties in Section
3(a) of the Agreement are hereby deemed to be repeated on the date hereof.


4.    Effectiveness. This Amendment shall become effective upon execution hereof
by the parties hereto. Except as amended hereby, all the terms of the
Transaction and provisions in the Confirmation shall remain and continue in full
force and effect and are hereby confirmed in all respects.


5.     Role of Agent.    Dealer has appointed, as its agent, its indirect
wholly-owned subsidiary, RBC Capital Markets, LLC (“RBCCM”), for purposes of
conducting, on Dealer’s behalf, a business in privately negotiated transactions
in options and other derivatives. Counterparty hereby is advised that Dealer,
the principal and stated counterparty in such transactions, duly has authorized
RBCCM to market, structure, negotiate, document, price, execute and hedge
transactions in over-the-counter derivative products. RBCCM does not act as
agent of Counterparty. For the avoidance of doubt, any performance by Dealer of
its obligations hereunder solely to RBCCM shall not relieve Dealer of such
obligations. RBCCM’s performance to Counterparty of Dealer’s obligations
hereunder shall relieve Dealer of such obligations to the extent of such
performance. Any performance by Counterparty of its obligations (including
notice obligations) through or by means of RBCCM’s agency for Dealer shall
constitute good performance of Counterparty’s obligations hereunder to Dealer.





--------------------------------------------------------------------------------









6.    Counterparts.     This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


7.     Governing Law. The provisions of this Amendment shall be governed by the
laws of the State of New York (without reference to choice of law doctrine).




[Signature page follows]





--------------------------------------------------------------------------------









Counterparty hereby agrees to check this Amendment and to confirm that the
foregoing correctly sets forth the terms of the Amendment by signing in the
space provided below and returning an executed copy to Dealer. Originals shall
be provided for your execution upon your request.


Very truly yours,


RBC CAPITAL MARKETS, LLC
as agent for
ROYAL BANK OF CANADA
By:
/s/ Shane Didier
 
 
Name:
Shane Didier
Title:
Analyst



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the date set forth above.


SEMPRA ENERGY
By:
/s/ Kathryn Collier
 
 
Name:
Kathryn Collier
Title:
Vice President and Treasurer

















































[Signature Page to Amendment No. 1 to Sempra Forward Confirmation]



